Case 5:17-cv-01261-SB-SP Document 478 Filed 08/20/21 Page 1 of 3 Page ID #:8659



   1   MARC M. SELTZER (54534)
       mseltzer@susmangodfrey.com
   2   STEVEN G. SKLAVER (237612)
       ssklaver@susmangodfrey.com
   3   KRYSTA KAUBLE PACHMAN (280951)
   4
       kpachman@susmangodfrey.com
       BRANDON H. THOMAS (334240)
   5   bthomas@susmangodfrey.com
       ROHIT D. NATH (316062)
   6   rnath@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
   7   1900 Avenue of the Stars, Suite 1400
       Los Angeles, CA 90067
   8   Phone: (310) 789-3100 / Fax: (310) 789-3150
   9   Attorneys for Plaintiffs
  10

  11                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  12

  13
       CURTIS MARKSON, MARK                       Case No. 5:17-cv-01261-SB (SPx)
  14   MCGEORGE, CLOIS MCCLENDON,
       and ERIC CLARK, individually and on
  15   behalf of all others similarly situated,
                                                  NOTICE OF SETTLEMENT AS
  16                Plaintiffs,                   TO COVENANT TRANSPORT,
       vs.                                        INC. AND SOUTHERN
  17
                                                  REFRIGERATED TRANSPORT,
       CRST INTERNATIONAL, INC., CRST
  18   EXPEDITED, INC.; C.R. ENGLAND,             INC.
  19   INC., WESTERN EXPRESS, INC.,
       SCHNEIDER NATIONAL CARRIERS                Discovery Cutoff Date: July 2, 2021
  20   INC., SOUTHERN REFRIGERATED                Pretrial Conference Date: TBD
       TRANSPORT, INC., COVENANT
  21   TRANSPORT, INC., PASCHALL                  Trial Date: TBD
       TRUCK LINES, INC., STEVENS
  22   TRANSPORT, INC. and DOES 1-10,
       inclusive,
  23
                    Defendants.
  24

  25

  26

  27

  28
Case 5:17-cv-01261-SB-SP Document 478 Filed 08/20/21 Page 2 of 3 Page ID #:8660



   1         Pursuant to Local Rule 40-2 and Paragraph 1(d) of the Court’s Standing
   2   Order for Civil Cases, Plaintiffs and Defendants Covenant Transport, Inc. and
   3   Southern Refrigerated Transport, Inc. (collectively, “Covenant”) hereby provide
   4   notice to the Court that they have, with the assistance of a mediator, reached a
   5   settlement on behalf of a proposed settlement class, subject to additional
   6   documentation and Court approval. This settlement is between Plaintiffs and
   7   Covenant only, and does not include any other defendant.
   8         Plaintiffs and Covenant anticipate completing documentation of the
   9   settlement within 45 days and the filing of a motion for preliminary approval
  10   within 30 days of execution of a final settlement agreement.
  11         With Plaintiffs’ agreement, Covenant hereby requests relief from all future
  12   court deadlines and hearings.
  13

  14   Dated: August 20, 2021                   Respectfully submitted,
  15
                                               SUSMAN GODFREY L.L.P.
  16
                                               By: /s/ Steven G. Sklaver
  17
                                                     Steven G. Sklaver
  18                                                 Attorneys for Plaintiffs
  19

  20                                           FLASTER GREENBERG P.C.

  21                                           By: /s/ Chris J. Merrick
                                                     Chris J. Merrick
  22
                                                     Attorneys for Defendants Covenant
  23                                                 Transport, Inc. and Southern
                                                     Refrigerated Transport, Inc.
  24

  25

  26

  27

  28

                                                  1
Case 5:17-cv-01261-SB-SP Document 478 Filed 08/20/21 Page 3 of 3 Page ID #:8661



   1                   LOCAL RULE 5-4.3.4(a)(2)(i) CERTIFICATION
   2         The filer of this document attests that all other signatories listed above on
   3   whose behalf this filing is submitted concur in the filing’s content and have
   4   authorized the filing.
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 2
